Citation Nr: 0314251	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  94-40 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, J.M.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1961 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board remanded the matter to the RO in July 1996 and June 
1998.  

The Board previously issued a decision on this matter in July 
1999.  The veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion from the parties, in a December 2000 Order, the Court 
vacated the portion of the July 1999 Board decision 
pertaining to the evaluation for hypertension and remanded 
the matter to the Board for readjudication.  The veteran's 
representative submitted additional evidence and argument on 
the issue in May 2001.  

In August 2001, the Board issued another decision on the 
appeal, again denying an increased rating.  The veteran also 
appealed that decision to the Court.  Pursuant to a joint 
motion, the Court's October 2002 Order vacated the Board 
decision and again remanded the matter to the Board.  By 
letter dated in January 2003, the Board advised the veteran, 
through his representative, that he had additional time in 
which to supplement the record before the Board.  The Board 
did not receive any response.  


REMAND

The most recent joint motion to the Court indicated that 
evidence of record reflects the veteran's receipt of Social 
Security Administration disability benefits.  However, no 
records have been obtained from the Social Security 
Administration.  "As part of the Secretary's obligation to 
review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration . . . 
and to give that evidence appropriate consideration and 
weight."  Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

In addition, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted during the course of this appeal.  
Among other things, the VCAA expands VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Specifically, upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information should be provided by 
the claimant and what information VA will attempt to obtain 
on the claimant's behalf.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Review of 
the claims folder reveals no notice to the veteran that 
complies with VCAA requirements.   

In light of the above discussion, the Board finds that a 
remand is the most appropriate means of securing the needed 
evidence and complying with VCAA provisions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the notice 
requirements of the VCAA with respect to 
the claim on appeal.  

2.  The RO should request from the Social 
Security Administration records regarding 
with the veteran's claim for disability 
benefits, including associated medical 
records.  

3.  The RO should then readjudicate the 
claim of entitlement to a disability 
rating greater than 10 percent for 
hypertension.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's appeal.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


